ETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 which states “an amplifier circuit” should correctly be ----a first amplifier circuit---. For purpose of clarity. It is noted that claim 4 which cited “a second amplifier circuit”. Please do the same for terms “first scaled replica transistor” and “second scaled replica transistor” etc.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 & 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
amplifier circuit includes a fourth scaled replica transistor corresponding to the second offset transistor” it is not clear which transistor is the applicant referring to as a fourth scaled replica transistor and as to how the amplifier circuit would include a fourth scaled replica transistor corresponding to the second offset transistor and it is noted that Fig. 3 having transistor 322 would be connected to transistor 108 of Fig. 1 for instance. Further clarification is needed.
Claims 13 which states “an output transistor” it is not clear which output transistor is the applicant intended since there are appear two output transistors such as 106 and 106 and it also is lacks of antecedent basis.
Claim 14 which states “wherein the amplifier includes a second replica transistor configured to provide a control signal to the first offset transistor” it is not which the amplifier is the applicant is intended since it lacks of antecedent basis.
Claim 15 is rejected in the same manner as discussed above in claim 14.
Claim 15 which states “a first input transistor of the amplifier is configured to receive the setpoint voltage” it is not clear which the setpoint voltage is the applicant intended since the setpoint voltage does not appear clearly defined and it is lacks of antecedent basis. Further clarification is needed.
Claim 21 is rejected due to its dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 13 & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baum (US 7271663 B2).
Regarding claim 13 is understood, A circuit for biasing an output transistor (27) of an amplifier output stage (e.g. element 45, 46, 49C), the circuit comprising: a first offset transistor (34) configured to provide a control signal to the output transistor (27) of the amplifier output stage; and a first bias circuit (elements 36,37,43,44, 39) configured to provide a control signal to the first offset transistor (34), the first bias circuit including a first replica transistor (37) coupled in series between an input supply (Vdd) and a first current source (39), wherein the first replica transistor is a scaled replica of the output transistor (27). 
Regarding claim 14 is understood, wherein the amplifier output stage includes a second replica transistor (36) configured to provide a control signal to the first offset transistor, wherein the second replica transistor is a diode-connected, scaled replica of the first offset transistor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Baum (US 7271663 B2).
Regarding claim 1, Baum (Fig. 3) teaches a circuit, comprising: a push-pull output stage including first and second output transistors (29 and 30); a first replica transistor (e.g. transistor 51) corresponding to the first output transistor (29) and an amplifier circuit (elements 57A, 27, 34, 36, 37,43,44) in a feedback arrangement (see gate terminal of transistors 51, 52 being connected to terminal 50 and wherein transistor 52 being used to control gate terminal of 54 and provide signal to the gate terminal of 29) except for biasing a gate of the first output transistor at a level that, at a specified stand-by current level of the first output transistor, reproduces a voltage difference between drain and source terminals of the first output transistor across drain and source terminals of the first replica transistor.
However, the selection or configuring of the particular characteristics of an amplifier circuit in a feedback arrangement for biasing a gate of the first output transistor at a level that, at a specified stand-by current level of the first output transistor, reproduces a voltage difference between drain and source terminals of the first output transistor across drain and source terminals of the first replica transistor is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the amplifier circuit in a feedback arrangement for biasing a gate of the first output transistor at a level that, at a specified stand-by current level of the first output transistor, reproduces a voltage difference between drain and source terminals of the first output transistor across drain and source 
Regarding claim 2, wherein the amplifier circuit includes the first replica transistor (51).
Regarding claim 3, including a second replica transistor (64) corresponding to the second output transistor.
Regarding claim 4 is rejected in the same manner as discussed in claim 1, see Fig. 1, including a second amplifier circuit (67A, 28,35,41,40) in a feedback arrangement for biasing a gate of the second output transistor at a level that, at a specified stand- by current level of the second output transistor, reproduces a voltage difference between drain and source terminals of the second output transistor across drain and source terminals of the second replica transistor.
Regarding claim 5, wherein the first replica transistor (51) is interdigitated with the first output transistor; and wherein the second replica transistor (64) is interdigitated with the second output transistor (30).
Regarding claim 6, wherein the second amplifier circuit includes the second replica transistor (64).

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claims 16-19 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Claims 16-19 are allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of "receiving a setpoint voltage at a differential input of a first stage of a first biasing amplifier; receiving a first output of the first stage at an input of a second stage of the first biasing amplifier; receiving feedback from the second stage at a second differential input of the first stage; receiving a second output of the first stage at a control node (gate) of a first offset transistor" structurally and functionally interconnected with other limitation in the manner as cited in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843